Citation Nr: 1756370	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to June 18, 2008 for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

The Veteran also perfected appeals as to entitlement to service connection for bilateral hearing loss and tinnitus.  However, in an August 2009 statement the Veteran withdrew his appeal for those issues.  Accordingly, those claims are not currently before the Board.


FINDINGS OF FACT

1. In March 1981, the Veteran was notified of a February 1981 rating decision which denied entitlement to service connection for post traumatic stress neurosis (disorder).  New and material evidence was received within one year of the notice of that decision.

2. In April 2005, the Veteran was notified of an April 2005 rating decision which confirmed and continued the previous denial of service connection for post traumatic stress neurosis (disorder).  New and material evidence was received within one year of the notice of that decision.

3. A June 2007 statement of the case did not include a summary of all of the evidence in the case relating to the claim of service connection for posttraumatic stress disorder (PTSD).

4. An August 2008 statement from the Veteran did not withdraw his appeal as to the issue of service connection for PTSD.


CONCLUSIONS OF LAW

1. The February 1981 rating decision did not become final as to the issue of entitlement to service connection for post traumatic stress neurosis (disorder).  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 19.29, 20.204, 20.1103 (2017).

2. The April 2005 rating decision did not become final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

3.  The criteria for an effective date of June 13, 1980 for service connection of PTSD have been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

Analysis

On June 13, 1980, VA received the Veteran's initial claim of service connection for post traumatic stress neurosis (disorder).  The Veteran also submitted a letter from his treating family practice physician, Dr. S.J.R., and a letter from his treating therapist, L.R.  Both practitioners related the Veteran's PTSD to his service in Vietnam, but did not identify a particular stressor.  See June 1980 Dr. S.J.R. letter; May 1980 L.R. letter.

In March 1981, the Veteran was notified of a February 1981 rating decision which, in pertinent part, denied entitlement to service connection for post traumatic neurosis based on the determinations that the evidence of record did not show a recognizable stress that would be expected to evoke significant symptoms in almost all individuals, such as stress of a life threatening nature.  

In May 1981, VA received a May 1981 letter from L.R., the Veteran's treating therapist, which stated the Veteran had served one year of combat duty in Vietnam.  The Board finds this evidence was new and material evidence because it was not of record at the time of the February 1981 rating decision, and indicated the Veteran had participated in combat in Vietnam, which would indicate an in-service stressor of a life-threatening nature.  As new and material evidence was received within one year of the February 1981 rating decision, the February 1981 rating decision did not became final as to the issue of service connection for post traumatic stress neurosis (disorder).  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

In April 2005, the Veteran was notified of an April 2005 rating decision which confirmed and continued the previous denial of service connection for post traumatic stress neurosis (disorder) based on the determination that the evidence did not show a verified military combat stressor, in part because the Veteran had not provided dates, ranges of dates, or names of others in his stressor letter so his stressor could not be verified.  

In May 2005, June 2005, and October 2005, VA received statements from the Veteran regarding his claimed in-service stressors, the details of which included the names of multiple friends who had been killed in Vietnam.  In June 2005, VA also received copies of Vietnam casualty records regarding three of the individuals named by the Veteran.  The Board finds this evidence was new and material evidence because it was not of record at the time of the April 2005 rating decision, and provided more detailed information regarding the Veteran's claimed in-service stressors.  As new and material evidence was received within one year of the April 2005 rating decision, the April 2005 rating decision did not become final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

In June 2006, the Veteran filed a notice of disagreement with a June 2006 rating decision which, in pertinent part, confirmed and continued the previous denial of service connection for post traumatic stress neurosis (disorder).  In June 2007, the RO issued a statement of the case which stated entitlement to service connection for PTSD was denied.  However, in the Reasons and Bases section the RO stated that based upon information which appeared to verify one of the Veteran's claimed in-service stressors, the RO was requesting a VA examination to determine if the Veteran met the full criteria for a diagnosis of PTSD based on the verified stressor.  The RO stated that at that time service connection for PTSD remained denied, but when the examination results were received the decision would be reconsidered.

Under 38 C.F.R. § 19.29, a statement of the case must contain a summary of the evidence in the case relating to the issue with which the appellant or representative has expressed disagreement, and the reason for each determination of the agency of original jurisdiction on each issue.  Here, the Board finds the June 2007 statement of the case did not meet the requirements under 38 C.F.R. § 19.29 regarding the claim of service connection for PTSD because the RO's purported denial was not based upon all the evidence relating to that issue, as it could not discuss the results of the upcoming VA examination.  Accordingly, the Board finds an adequate statement of the case was not issued in response to the Veteran's timely notice of disagreement with the denial of service connection for PTSD.  

Further, even if the June 2007 statement of the case was found to be adequate regarding the issue of service connection for PTSD, the Board finds the actions of the RO indicated to the Veteran the claim was still considered as being on appeal, even though the Veteran did not include the issue on his July 2007 VA Form 9.  In May 2008, the RO indicated in correspondence to the Veteran's senator that service connection for PTSD was an issue on appeal, and in a July 2008 notice letter the RO told the Veteran his claim for PTSD was currently under appeal.  Accordingly, the Board finds the issue of service connection for PTSD remained in appellate status.  See also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

In August 2008, the RO received a statement from the Veteran in which he stated he had not requested his claim for PTSD go into appeal.  The RO interpreted the Veteran's statement as a request to withdraw his appeal for PTSD.  See February 2008 deferred rating decision; December 2008 deferred rating decision.  However, the Board finds the Veteran's August 2008 statement did not constitute a withdrawal under 38 C.F.R. § 20.204.  The Veteran's statement indicated the Veteran did not include the PTSD claim in his July 2007 VA Form 9 to be appealed to the Board, because the RO indicated in the June 2007 statement of the case it would reconsider the issue after the Veteran's VA examination.  The Veteran's statement indicated he believed the PTSD claim was still being developed and adjudicated by the RO ("through the normal decision process"), whereas his claims of service connection for hearing loss and tinnitus were to be adjudicated by the Board ("in appeals").  Accordingly, the Board finds that when read in its entirety, and in the context of the procedural history of the claim, the August 2008 statement from the Veteran did not constitute a withdrawal of his appeal of service connection for PTSD, but was an attempt by the Veteran to clarify the status of his claims. 

Accordingly, because the Board finds new and material evidence was received within one year of the February 1981 and April 2005 rating decisions regarding service connection for PTSD, neither rating decision became final as to that issue.  Further, the Board finds that because the Veteran's appeal as to his claim of service connection for PTSD remained pending despite the purported June 2007 statement of the case and the August 2008 purported withdrawal from the Veteran, the February 1981 rating decision did not become final.  Accordingly, the claim received on June 13, 1980 was still pending at the time of the May 2009 rating decision which granted entitlement to service connection.  Therefore, the Board finds the criteria for an effective date of June 13, 1980 have been met for the grant of entitlement to service connection for PTSD.  38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of June 13, 1980 for the grant of service connection for PTSD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


